Citation Nr: 0422119	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a cold injury, right hand (major), currently 
rated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a cold injury, left hand (minor), currently 
rated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals of a cold injury, right foot, currently rated as 20 
percent disabling.  

4.  Entitlement to an increased rating for service-connected 
residuals of a cold injury, left foot, currently rated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1976 to 
September 1992 and December 1994 to November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  During the course of the appeal, the RO, in a 
September 2003 rating decision, granted increased evaluations 
for the residuals of cold injury to the right and left hand 
to 10 percent for each hand and for residuals of cold injury 
to the right and left feet to 20 percent for each foot, all 
effective from September 24, 2001, the date of claim.  
Although the veteran requested a hearing before a Regional 
Hearing Officer at the RO in his substantive appeal, the 
veteran later requested a VA examination in lieu of a hearing 
in June 2003.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a cold 
injury, left and right hands, are manifested by clinical 
findings of soreness and arthralgia;  there are no clinical 
findings of color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities associated with the 
veteran's service-connected residuals of a cold injury, left 
and right hand.  

2.  The veteran's carpal tunnel syndrome, and clinical 
findings associated with it, is not related to his service-
connected residuals of a cold injury, left and right hand. 

3.  The veteran has conveyed his intention not to pursue his 
appeal on the issues of entitlement to an increased rating 
for service-connected residuals of a cold injury, left and 
right foot.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the veteran's service-connected residuals 
of a cold injury, right hand (major), are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.          § 4.110, Diagnostic Code 7122 (2003).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the veteran's service-connected residuals 
of a cold injury, left hand (minor), are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.          § 4.110, Diagnostic Code 7122 (2003).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran regarding the issue of entitlement to an 
increased rating for service-connected residuals of a cold 
injury, right foot, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran regarding the issue of entitlement to an 
increased rating for service-connected residuals of a cold 
injury, left foot, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Here, the RO, in a January 2002 letter, did provide the 
veteran with VCAA notice prior to the May 2002 rating 
decision.  Although the VCAA letter provided to the veteran 
did not contain the fourth element, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  Subsequent to the VCAA 
letter in January 2002, the August 2002 statement of the case 
(SOC) provided the veteran with a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  The VCAA letter and the SOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  



Residuals of a Cold Injury, Right and Left Hands

Service medical records show that the veteran, while 
stationed in Germany, was in the field for three to four days 
in temperatures at 30 degrees below zero and was treated for 
cold injury.  In April 1999, the RO granted service 
connection for residuals of a cold injury, right and left 
hands, and awarded a noncompensable rating.  During the 
course of the appeal, in the September 2003 rating decision, 
the RO increased the rating to 10 percent for each hand.  The 
present appeal involves the veteran's claims that the 
severity of his service-connected disabilities warrant higher 
evaluations.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A.         § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities. Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

The RO rated the veteran's service-connected residuals of a 
cold injury, right and left hands, under the provisions of 
Diagnostic Code 7122.  Under Diagnostic Code 7122, arthralgia 
or other pain, numbness, or cold sensitivity is rated as 10 
percent disabling; Arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) is rated as 20 percent disabling 
and; Arthralgia or other pain, numbness, or cold sensitivity 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) is rated 
as 30 percent disabling (emphasis added).

Two instructional notes follow Diagnostic Code 7122.  Note 
(1) Separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
diagnostic code 7122 and; Note (2) Evaluate each affected 
part (e.g. hand, foot, ear, nose) separately and combine the 
ratings in accordance with §§ 4.25 and 4.26.  38 C.F.R. § 
4.104, Diagnostic Code 7122, Note 1, 2 (2003).

The veteran's essential argument is that his service-
connected residuals of a cold injury, right and left hands, 
are worse and merit an increased evaluation.  

VA examination report in April 2002 revealed that both hands 
were pink with no edema noted at that time.  There were no 
scars noted on either hand.  There was no gross sensory 
deficit in any aspect of his extremities, nor functional or 
motor impairment.  There was no pain to deep palpation in any 
aspect of the joints of the hands.  Strength in upper 
extremities was 5 out of 5.  He had good peripheral pulses.  
There was no evidence of vascular insufficiency and no 
evidence of Raynaud's phenomenon at that time.  X-ray report 
of both hands in April 2002 noted normal examination.  The 
diagnosis was residuals of cold injury to bilateral hands.  

VA examination report in July 2003 indicates that the veteran 
complains of paresthesias to both hands.  The veteran 
complains of chronic joint stiffness of both hands, soreness 
and occasional numbness to the hands that is associated with 
some weakness after prolonged writing for more than three 
minutes.  When he has this numbness, the veteran states that 
he feels tingling in his index finger and some part of the 
thumb and middle finger.  Usually these symptoms are relieved 
after he does some stretching of his hands and some shaking 
or warming up of the hands.  He then begins until again the 
symptoms reappear.  The veteran complains that he also has 
these symptoms when he is sleeping.  The examiner noted that 
the veteran is not receiving any treatment for this 
condition, but wrist braces have recently been prescribed.  

Examination revealed no muscle atrophy and no muscle wasting.  
The color of the hands were pink with no edema or skin 
atrophy.  There were no scars or ulcerations found.  Strength 
to bilateral hands was 5 out of 5.  Tinel's sign for carpal 
tunnel syndrome was positive when doing percussion at the 
level of the carpal tunnel area.  The veteran noted some mild 
tingling and pain sensation that radiates to the thenar and 
thumb.  Phalen's sign was positive too.  The examiner 
determined that the veteran had classical signs of carpal 
tunnel syndrome.  Otherwise, the veteran had good peripheral 
pulses on the hands and no functional impairment of the hands 
was seen at that time.  No evidence of pain to deep palpation 
to any aspect of the joints of the hands and no evidence of 
vascular of either hand.  The diagnosis was residuals of cold 
injury to bilateral hands manifested by only soreness and 
arthralgias to the hand.  The veteran was also diagnosed with 
mild carpal tunnel syndrome to bilateral hands, but not 
related to his service-connected residuals of a cold injury.  

VA medical records from January 1999 to May 2003 were 
negative for treatment of the veteran's residuals of a cold 
injury, right and left hands. 

The objective medical evidence summarized above supported the 
veteran's subjective complaints of soreness and arthralgias 
to both hands.  However, clinical findings do not demonstrate 
findings of tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities related to his service-connected bilateral 
residual cold disorder to warrant a 20 percent evaluations or 
higher under Diagnostic Code 7122 for either hand.  38 C.F.R. 
§ 4.1110.  

The evidence does show that the veteran has bilateral carpal 
tunnel syndrome, but the July 2003 VA examiner determined 
that it is not related to his service-connected residuals of 
a cold injury, right and left hands.  The examiner's opinion 
is probative evidence as it was based upon examination of the 
veteran and review of the record.  In addition, there is no 
contrary opinion of record.  Therefore, the Board finds that 
clinical findings associated with the veteran's carpal tunnel 
syndrome are not related to his service-connected residuals 
of a cold injury, right and left hands.  

As for other diagnostic codes, the Board notes that clinical 
findings were negative for scarring or other skin problems 
associated with either hand.  Therefore, evaluation of the 
skin under 38 C.F.R. § 4.118 does not apply to either hand.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran has not alleged that these 
disorders are not interfering with employment or 
necessitating frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons set forth above, the preponderance of the 
evidence is against increased ratings for the veteran's 
service-connected residuals of a cold injury, right and left 
hands.  In making these determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions.  

Residuals of a Cold Injury, Right and Left Feet

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. Initially, the veteran took 
appellate action regarding the RO's denial of an increased 
rating for service-connected residuals of a cold injury, 
right and left foot in May 2002.  In June 2003, the RO 
received a written statement from the veteran indicating that 
a 20 percent rating for each foot would satisfy his appeal.  
The RO, in a June 2003 rating decision, increased the 
evaluations for service-connected residuals of cold injuries 
of the left and right foot to 20 percent for each foot, 
effective from the date of the claim for increase. 

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2003).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2003). As 
service-connected residuals of a cold injury, right and left 
foot, were granted increases to 20 percent each, the Board 
accepts the veteran's June 2003 statement as a withdrawal of 
these issues on appeal.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.




ORDER

Entitlement to an increased rating for residuals of a cold 
injury, right hand, is denied. 

Entitlement to an increased rating for residuals of a cold 
injury, left hand, is denied.

The appeal for entitlement to an increased rating for 
service-connected residuals of a cold injury, right foot, is 
dismissed.

The appeal for entitlement to an increased rating for 
service-connected residuals of a cold injury, left foot, is 
dismissed.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



